Citation Nr: 0723194	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  01-00 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a higher initial rating for chronic 
adjustment disorder with post-traumatic stress disorder 
(PTSD), currently rated as 10 percent disabling prior to 
September 24, 2002. 

2.  Entitlement to a higher initial rating for degenerative 
changes of the left elbow, currently rated as 10 percent 
disabling.  

(The matter of eligibility for Service Disabled Veterans 
Insurance (RH) under Title 38 United States Code, Section 
1922(a) is the subject of a separate decision).


REPRESENTATION

Appellant represented by:	Glenn R. Bergmann, Attorney at 
Law



WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to June 
1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of April 1998 and April 1999 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit Michigan.  Jurisdiction over the case is shared 
with the RO and Insurance Center in Philadelphia, 
Pennsylvania.

The Board last denied the chronic adjustment disorder with 
PTSD claim in October 2002, after an earlier Board decision 
had been vacated and the claim remanded by the United States 
Court of Appeals for Veterans Claims (Court) in May 2002.  
Another appeal was taken to the Court from the October 2002 
Board decision.  By a Court decision rendered in September 
2006, that portion of the October 2002 Board decision that 
denied an initial rating in excess of 10 percent prior to 
September 24, 2002, was reversed in part, vacated in part, 
and remanded for an appropriate disability rating.  The 
veteran also appealed a Board decision rendered in July 2002.  
The Court vacated and remanded that part of the Board's July 
2002 decision that referred to the RO a claim for an initial 
rating in excess of 10 percent for degenerative changes of 
the left elbow.  The Court did not retain jurisdiction over 
this matter.  

In October 1998 and May 2002, the veteran testified at 
Central Office hearings in Washington, D.C. before the 
undersigned Veterans Law Judge.  Transcripts of these 
hearings are associated with the claims folders.

A motion to advance this case on the docket was granted by 
the Board.  See 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. 
§ 20.900(c) (2006).

The issue of entitlement to an initial rating in excess of 10 
percent for degenerative changes of the left elbow is 
addressed in the remand that follows the order section of 
this decision. 


FINDINGS OF FACT

1.  During the period of this claim prior to November 7, 
1996, the veteran's psychiatric disability resulted in an 
inability to obtain or retain employment. 

2.  During the period from November 7, 1996, to September 23, 
2002, the social and occupational impairment from the 
veteran's service-connected psychiatric disability more 
nearly approximated total impairment than deficiencies in 
most areas. 


CONCLUSION OF LAW

A criteria for a 100 percent rating for chronic adjustment 
disorder with PTSD have been met throughout the initial 
rating period prior to September 24, 2002.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.132, Diagnostic Codes 9410, 
9411 (1996); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Codes 9411, 
9440 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the September 2006 decision, the Court noted that the 
veteran withdrew his arguments relative to asserted errors in 
VA's compliance with the Veterans Claims Assistance Act of 
2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2005).  In any event, the 
Board notes that the evidence currently of record is 
sufficient to substantiate the veteran's claim for a 100 
percent initial rating for chronic adjustment disorder with 
PTSD for the entire period on appeal.  Therefore, no further 
development with respect to this issue is required. Although 
the veteran has not been provided notice with respect to the 
effective-date element of this claim, the Board's decision 
constitutes a complete grant for the entire period on appeal. 

In the September 2006 decision, the Court reversed the 
Board's denial of a higher initial rating for the period from 
April 30, 1997, to September 23, 2002, for the veteran's 
psychiatric disability, and ordered the Board to assign a 70 
percent disability rating for this period if the Board 
determines that a rating in excess of 70 percent is not 
warranted.  The Court instructed the Board to discuss 
evidence favorable to the veteran, to include the difficulty 
he has had obtaining employment, the chronicity of his 
problems, and the results of the vocational rehabilitation 
programs he had attended.  The Court in particular directed 
the Board's attention to a 1996 VA counseling record that 
noted that the veteran was found to have a serious employment 
handicap based on his psychiatric problem.  Also, the Board 
must take into account evidence that the veteran had not 
worked since 1991 because of his psychiatric disability.

The Court also set aside the Board's determination that an 
initial rating in excess of 10 percent for the period prior 
to April 30, 1997, was not warranted.  First, the Court found 
that the Board failed to consider evidence relating to the 
veteran's employability.  Second, the Court found that the 
Board failed to take into account the psychiatric treatment 
that the veteran received in prison.  The Court reversed the 
Board's finding that "[t]here is no indication that the 
veteran received any psychiatric treatment while incarcerated 
from October 1991 to October 1995."  Third, the Court found 
that the Board applied the pre-November 1996 rating criteria 
for mental disorders only and failed to determine whether 
application of the amended criteria would be more favorable 
to the veteran's claim.  The Court reversed the Board's 
finding that "the amended rating criteria may not be applied 
for the period prior to November 7, 1996."  The Court 
explained that the veteran's claim was pending at the time 
the regulation was amended, and therefore, the veteran was 
entitled to the application of the criteria most favorable to 
his claim.  Fourth, the Court found that the Board failed to 
determine the appropriateness of staged ratings as to the 
veteran's claim for a higher initial rating.  

Under the former 38 C.F.R. § 4.132, Diagnostic Codes 9410, 
9411 (1996), PTSD and other, unspecified neuroses, warranted 
a 10 percent rating when the manifestations of the disability 
are less than those required for a 30 percent rating but 
there is emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  A 30 
percent evaluation was warranted if the disorder results in 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people.  The 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
evaluation was warranted where the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired.  By reason of psychoneurotic symptoms, 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
A 70 percent evaluation was warranted where the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired.  The psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation was warranted where the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to obtain or 
retain employment.

Under the current version of 38 C.F.R. § 4.130, Diagnostic 
Codes 9411, 9440 (2006), PSTD and chronic adjustment 
disorder, warrant a 70 percent rating for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 

Period from April 30, 1997, to September 23, 2002

In determining that a reversal rather than a remand of the 
Board's denial was warranted for this period, the Court 
recognized that in the September 2002 VA examination report, 
the VA examiner did not limit his discussion of the veteran's 
psychiatric symptoms as he expressly stated that he was 
focusing on the veteran's symptomatology since the time of 
the last psychiatric evaluation in April 1997.  The Court 
noted that the VA examiner made clear that all of the 
veteran's symptoms were related to his in-service trauma and 
his chronic service-connected PTSD.  The Court maintained 
that the VA examiner's impressions revealed no marked 
deterioration of recent onset or determination that the 
severity of the veteran's disability reflected a recent 
increase, but rather reflected findings consistent with a 
psychiatric disability picture of longstanding origin and a 
condition that was ongoing for many years.  

The Board observes that the September 2002 VA examiner found 
that the veteran's major disabling symptoms from his PTSD 
currently appeared to be his chronic paranoia and 
hypervigilence, feelings of depression and isolation, 
inability to trust others and work with other people, and 
regular recollections and recurrences regarding his assault.  
The VA examiner assigned a GAF score of 50 for serious social 
and occupational dysfunction at this time due to his PTSD 
symptoms.  The VA examiner maintained that the veteran was 
unemployable at this time due to his PTSD.  In recognition of 
the Court's finding of a continuing nature of the veteran's 
symptoms since the last VA examination in April 1997, the 
Board finds that the level of disability manifested by the 
veteran's psychiatric disability more nearly approximates the 
new rating criteria for a 100 percent evaluation where the 
evidence shows total occupational impairment and less than 
total but serious social impairment.  Accordingly, the 
veteran is entitled to a higher initial rating of 100 percent 
under the new rating criteria. 

Period prior to April 30, 1997
	
By way of history, the Board notes that the veteran was 
treated for situational anxiety in service in 1973.  After 
service, a March 1975 VA examination report notes that the 
veteran's complaints were reflective of a passive aggressive 
personality.  In a May 1976 private medical letter, Dr. B.D. 
reported that the veteran suffered from an anxiety reaction 
associated with some resentment.  Dr. B.D. indicated that the 
veteran's condition was moderately severe and his prognosis 
was guarded.  In May 1977 letters, VA physician Dr. J.M. 
reported that the veteran had been treated for tension, 
anger, anxiety, depression, and insomnia in January 1977, 
which the veteran reported had stemmed from the in-service 
assault.  Dr. J.M. noted that at that time, the veteran's 
symptoms seemed to make it difficult for the veteran to 
function as effectively on his job.  An August 1977 VA 
examination report notes that the veteran had some degree of 
vocational and social inadaptability on the basis of his 
anger.  An April 1985 VA examination report shows that the 
veteran reported that he was unemployed.  

During the period on appeal, the evidence shows that the 
veteran was hospitalized from October 1990 to November 1990, 
during which time he complained of depression, feelings of 
isolation, suspicions of people, and nightmares and 
flashbacks of the in-service assault.  He reported that he 
lost his job a month earlier because he could not work with 
his left arm; he became emotionally upset whenever he thought 
about the assault (in which his service-connected left arm 
was injured).  He denied that he had suicidal or homicidal 
thoughts or auditory or visual hallucinations.  On mental 
status examination, he was hostile and his mood was 
depressed. 

The veteran presented at a VA medical center in January 1991 
with complaints of depression, suicidal thoughts, anxiety, 
chest pains, and insomnia.  On mental status examination, the 
veteran had a narrow affect and a depressed mood.  The 
veteran was discharged in February 1991.   

In a February 1991 letter, VA physician Dr. G.M. and a social 
worker reported that the veteran's medical and psychiatric 
condition had deteriorated to the point that normal 
participation in the affairs of society had diminished 
greatly.  It was reported that physical and manual labor jobs 
could not be managed by the veteran given the increase and 
gradual deterioration of his injured arm and wrist.  It was 
further reported that the veteran desired approval for 
Vocational Rehabilitation Services to enable him to be 
retrained for other types of jobs that would accommodate his 
current physical impairment.   

A VA discharge summary shows that the veteran was 
hospitalized again in March 1991 for depression.  He denied 
suicidal or homicidal ideations or auditory or visual 
hallucinations.  

A VA hospital summary shows that the veteran was also 
hospitalized from April to May 1991, during which time he 
complained of depression, anger, hallucinations, thoughts of 
hurting himself or others, and paranoia.  He reported that he 
was having deviant and aggressive thoughts to engage in an 
armed robbery; auditory hallucinations were telling him "to 
take things into his own hands."  At the time of his 
discharge, he reported that he felt better, without symptoms 
of depression or suicidal or homicidal ideas.  

Thereafter, a pre-sentence investigative report notes that 
the veteran was convicted of armed robbery in September 1991 
for which he was imprisoned.  

An October 1991 report from the R&GC Outpatient Psychiatric 
Clinic shows that the veteran reported that he had had 
nightmares for years.  The examiner observed that the veteran 
committed the armed robbery almost immediately after being 
released from the VA hospital on May 17, 1991.  The examiner 
assigned a GAF score of 46. 

Psychological treatment and progress notes from the 
Department of Corrections dated from May 1991 to June 1992 
are of record.  One mid-October 1991 note reflects a GAF 
score of 46.  In a report of psychological evaluation dated 
in October 1991, the examiner noted that the veteran was not 
suicidal or depressed.  The examiner concluded that the 
veteran had psychological problems related to his "Vietnam 
experiences," compounded by cocaine use.  Also, among many 
symptoms, the examiner noted that the veteran had difficulty 
with interpersonal relationships.  The examiner assigned a 
GAF score of 59.  Other records dated in October show a 
current GAF score of 70 with a past year GAF score of 65.  In 
April 1992, the veteran indicated a desire to learn how to 
cope with his military memories and flashbacks.  He 
complained of sleep disturbances.  Another April 1992 note 
reflects the veteran's rumination with getting out of prison; 
he sometimes heard voices telling him to get out.  He was 
described as having a constricted affect and dysphoric mood.  
An October 1992 note indicates that the veteran had problems 
expressing his feelings and that he tended to be socially 
isolative.  The examiner noted that the veteran's current GAF 
score was 70.

A prison record notes that the veteran was paroled in October 
1995.  

Thereafter, a VA medical certificate dated in November 1995 
shows that the veteran presented with complaints of 
depression and sleep disturbances.  He was oriented, without 
suicidal thoughts or evidence of psychosis. 

In a December 1995 letter, VA physician Dr. C.S. reported 
that the veteran was under his care for PTSD and depression.  
Dr. C.S. indicated that the veteran was unable to work due to 
his left arm disability and due to his symptoms of mental 
illness.

A March 1996 letter from the Jewish Vocational Service notes 
that an intake interview revealed that the veteran had the 
following barriers to employment:  lack of marketable work 
skills; limited self-help; marginal or no work history; lack 
of insight into his disability and its impact on his ability 
to work; no job goal or vocational objective; limited 
physical mobility; transportation problems; and public 
offender.  Thereafter, records from the Jewish Vocational 
Service dated in 1996 show that the evaluators did not deem 
the veteran unemployable, but this assessment was dependent 
upon the outcome of a psychological evaluation.  It was noted 
that while not evidenced during the situational components of 
the assessments, testing results indicated that the veteran 
might be insensitive to "social contingencies" and might be 
currently experiencing frustration.

The April 1996 VA examination report shows that the veteran 
complained of anger, sleep disturbances, and a lack of trust 
in people.  

The June 1996 VA medical examination report notes that the 
veteran continued to be unemployed.  

In letters dated in September and December 1996, Dr. C.S. 
reported that the veteran's symptoms of PTSD included 
flashbacks, nightmares, hypervigilance, and impaired trust in 
others.  

The April 1997 VA examination report shows that the veteran 
continued to complain of sleep disturbances, discomfort with 
people, restlessness, and irritability.  The examiners noted 
that the veteran seemed anxious, irritable, and preoccupied.  
His mood was also colored by anger and a sense of 
frustration.  His thought productivity was accelerated and 
his speech was pressured.  The examiners noted considerable 
circumstantiality in his thoughts and indicated that the 
veteran had to be advised to focus to respond to the 
examination questions.  The veteran's thought content 
centered around preoccupation with the in-service events, and 
he reported on nightmares that pertained to his in-service 
attack.  He maintained that because of his trauma, he had 
become fearful and he had lost trust in himself and in 
others.  He believed that some of his problems would reach a 
resolution phase if his complaints and symptoms were 
characterized as PTSD, or in the alternative, he could be 
sent to "Dr. Kevorkian."  He considered his future bleak.  
The examiners noted some hypervigilance and hyperalertness.  
The examiners provided a diagnosis of adjustment disorder 
with mixed emotional features (anxiety and depression), 
chronic, and some evidence of PTSD.  The examiners assigned a 
GAF score of 70. The physicians identified the factors 
relating to the veteran's psychiatric symptoms as the divorce 
of his parents, his father's alcoholism and death due to 
alcoholism, his history of injury in service, relationship 
problems, substance abuse and withdrawal, incarceration, 
chronic underemployment, and economic problems.

In a memorandum dated in September 1997, one of the 
psychiatric examiners who conducted the April 1997 VA 
examination stated that the veteran manifested considerable 
emotional symptoms and that his personality traits (failure 
to conform to social norms and behavior, demanding nature, 
impatience, self-centered attitude, impulsive orientation, 
and inadequate work ethic development) also contributed to 
his maladjustment.  The examiner opined that the clinical 
manifestations attributed to PTSD had a minimal or obscure 
role in the maintenance of the veteran's symptoms and 
impairment in social and occupational functioning, and a 
minimum or insignificant role in establishing the GAF score 
of 70.

The foregoing medical evidence shows no discernable 
difference in the severity of the veteran's psychiatric 
disability prior to April 30, 1997.  During this period, the 
veteran similarly complained of anxiety, depression, sleep 
disturbances, feelings of isolation, suspicions of other 
people, nightmares and flashbacks of the in-service assault, 
paranoia, and hypervigilance.  He also had suicidal ideations 
and auditory hallucinations.  In the early 1990s, the veteran 
was hospitalized for his disability four times.  During his 
last hospitalization from April to May 1991, he reported that 
he was having deviant and aggressive thoughts to engage in an 
armed robbery.  The record reflects that the veteran was 
convicted of armed robbery in September 1991, for which he 
was imprisoned until October 1995.  

The veteran also remained unemployed throughout this entire 
period.  While VA examiners who examined the veteran in April 
1997 were of the opinion that the veteran only exhibited some 
evidence of PTSD causing minimal impairment in social and 
occupational functioning, the veteran's treating physician, 
Dr. C.S., maintained in December 1995 that the veteran was 
unable to work in part due to his psychiatric disability.  
The Jewish Vocational Service found that the veteran was 
employable but qualified this assessment by noting that the 
veteran should undergo a psychological evaluation.  The 
Jewish Vocational Service reported that testing revealed 
social impairment.  Thus, the Board finds that the impairment 
from the veteran's psychiatric disability more nearly 
approximates the inability to obtain or retain employment 
required under the former criteria for a 100 percent rating 
than the severe impairment required for a 70 percent rating.  
Also, the Board finds that the impairment from the disability 
more nearly approximates the total impairment required under 
the amended criteria for 100 percent rating than the 
deficiencies in most areas required for a 70 percent rating.  

In conclusion, the Board finds that a 100 percent evaluation 
is appropriate for the entire period on appeal, prior to 
September 24, 2002.


ORDER

A higher initial rating of 100 percent for chronic adjustment 
disorder with PTSD is granted for the entire initial rating 
period prior to September 24, 2002, subject to the criteria 
applicable to the payment of monetary benefits.


REMAND

In the September 2006 decision, the Court recognized that the 
veteran had perfected an appeal of the RO decision assigning 
an initial rating of 10 percent for degenerative changes of 
the left elbow.  Accordingly, the Board has jurisdiction over 
the claim.

The Board notes that the most recent VA examination on the 
veteran's left elbow was performed in November 2004.  The 
"duty to assist" requires a "thorough and contemporaneous 
medical examination" that is sufficient to ascertain the 
current level of disability, and accounts for its history.  
Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  This medical 
examination must consider the records of prior medical 
examinations and treatment in order to assure a fully 
informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  In light of the length of time since the veteran's 
last VA examination, the Board is of the opinion that he 
should be afforded a new examination addressing the severity 
of his service-connected degenerative changes of the left 
elbow.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The veteran should be provided all 
notice required under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2006), to include notice in 
accordance with Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  The RO or AMC should arrange for a VA 
examination of the veteran by a physician 
with appropriate expertise to determine 
the nature and extent of all currently 
present impairment due to the 
degenerative changes of the left elbow.  
The claims folders must be made available 
to and reviewed by the examiner.

All indicated studies, including X-rays 
and range of motion studies in degrees, 
should be performed.

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any 
pain.

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess 
fatigability, or incoordination in terms 
of the degree of additional range of 
motion loss.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.  The rationale for all opinions 
expressed should also be provided.

3.  Thereafter, the RO or the AMC should 
review the claims folders and ensure that 
the requested development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

4.  The RO or the AMC should also 
undertake any other indicated 
development.

5.  Then, the RO or the AMC should 
readjudicate the issue on appeal based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


